Swift, J.
It appears, that Raymond, the maker of the note endorsed by the defendant, had sufficient property within the reach of legal process, to pay the note when it became due : Of course, the warranty of the ability of the maker, contained in the endorsement, was satisfied. This property was attached, and might have been held to respond the judgment, had it not been for some mistake in the return of the writ by the officer, or some accident in the clerk’s office, in not receiving it, and entering it in the docket. This ⅛ an event against which the endorser did not warrant: Of course, he is not responsible for it.
A new trial, therefore, ought not to be granted.
The other Judges, severally, concurred.
Mew trial not to be granted.